DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This is in response to the Application filed on September 4, 2019 in which claims 1-9 are presented for examination.

Status of Claims
	Claims 1-9 are pending in which claim 1 is presented in independent form.

Claim Objections
Claim 3 is objected to because of the following informalities:  “is secured the sleeve anchor” in line 2 is believed to be in error for - -is secured to the sleeve anchor- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-9 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by McLane (USPN 4,057,853).
	Regarding Claim 1, McLane discloses of a cuff (via 14-16) adapted to secure a support frame (10) to a user’s shin and foot (see Figures 1-2 & 4-5, Col. 1, lines 45-63), the cuff comprising:
	a first cuff end (note left side of 14-16, see diagram below) and a second cuff end (note right side of 14-16, see diagram below), see also Figure 2;
	a first securing strap (via 19 @ shin area, see diagram below) having a first end (end of 19 @ 18) and a second end (end of 19 @ 17) see Figure 2, the first securing strap’s first end being removably coupled (via 18 & apertures on 19) to the first cuff end (note left side of 14-16) and the first securing strap’s second end (end of 19 @ 17) being removably coupled to (via 17 & apertures on 19) the second cuff end (note right side of 14-16), the first securing strap secured in an approximately horizontal orientation so as to extend around the user’s shin (see Figures 1-2);
	a second securing strap (via 25-26 & 30) having a first end (via 25) and a second end (via 26), the second securing strap’s first end (via 25) being removably coupled to (via 25 & 29, Col. 2, lines 9-20) the first cuff end (note left side of 14-16) and the second securing strap’s second end (via 26) being removably coupled to (via 26 & 29, Col. 2, lines 9-20) the second cuff end (note right side of 14-16, see diagram below), the second securing strap secured in an approximately vertical orientation so as to extend around the user’s foot (see Figures 1-2 & 5) ; and



    PNG
    media_image1.png
    991
    631
    media_image1.png
    Greyscale

	Regarding Claims 2-9, McLane discloses the invention as claimed above.  Further McLane discloses:
	(claim 2), wherein the first cuff end (note left side of 14-16, see diagram above) has a live hinge (via 19 threaded through 18) and wherein the first end (end of 19 @ 18) of the first securing strap (via 19 @ shin area, see diagram above) has a buckle anchor (note prong of 18) that is secured to the live hinge (via 19 threaded through 18), see Figures 1-2;
	(claim 3), wherein the second cuff end (note right side of 14-16, see diagram above) has a sleeve anchor (via 17) and wherein the second end (end of 19 @ 17) of the first securing strap (via 19 @ shin area, see diagram above) is secured to the sleeve anchor (via 17), see Figures 1-2;
	(claim 4), wherein the second cuff end (note right side of 14-16, see diagram above) has a live hinge (via 26 threaded through 29 as shown in Figures 1-2) and wherein the second end (via 26) of the second securing strap (via 25-26 & 30) has a buckle anchor (note prong of 29) that is secured to the live hinge (via 26 threaded through 29 as shown in Figures 1-2), see Figures 1-2 & 5;
	(claim 5), wherein the first cuff end (note left side of 14-16, see diagram above) has a sleeve anchor (via 29, not shown but on the left side of 14-16, Col. 2, lines 11-18) and wherein the first end (via 25) of the second securing strap (via 25-26 & 30) is secured to the sleeve anchor (via 29, not shown but on the left side of 14-16, Col. 2, lines 11-18), see Figures 1-2 & 5;	
	(claim 6), wherein the cuff (via 14-16) is a molded plastic component (via 15 & 16, note hook and loop fasteners are made of nylon or polyester; both are “molded plastic” when formed into hook and loop fasteners);
	(claim 7), further comprising the first cuff end (note left side of 14-16, see diagram above) having a live hinge (via 19 threaded through 18) and the second cuff end (note right side of 14-16, see diagram above) having a sleeve anchor (via 17);
	and wherein the first end (end of 19 @ 18) of the first securing strap (via 19 @ shin area, see diagram above) has a buckle anchor (note prong of 18) that is secured to the live hinge (via 19 threaded through 18) and the second end (end of 19 @ 17) of the first securing strap (via 19 @ shin area, see diagram above) is secured to the sleeve anchor (via 17), see Figures 1-2;
	(claim 8), further comprising the second cuff end (note right side of 14-16, see diagram above) having a live hinge (via 26 threaded through 29 as shown in Figures 1-2) and the first cuff end (note left side of 14-16, see diagram above) having a sleeve anchor (via 29, not shown but on the left side of 14-16, Col. 2, lines 11-18);
	and wherein the first end (via 25) of the second securing strap (via 25-26 & 30) has a buckle anchor (via prong of 29 attached to 25, see Figures 1-2 & 5) that is secured to (via 30 & body of 25) the live hinge (via 26 threaded through 29 as shown in Figures 1-2) and the second end (via 26) of the second securing strap (via 25-26 & 30) is secured to the sleeve anchor (via 29, not shown but on the left side of 14-16, Col. 2, lines 11-18), see Figures 1-2 & 5;	
	(claim 9), further comprising the first cuff end (note left side of 14-16, see diagram above) having a first live hinge (via 19 threaded through 18) and a first sleeve anchor (via 17) and the second cuff end (note right side of 14-16, see diagram above) having a second live hinge (via 26 threaded through 29 as shown in Figures 1-2) and a second sleeve anchor (via 29, not shown but on the left side of 14-16, Col. 2, lines 11-18);
	wherein the first end (end of 19 @ 18) of the first securing strap (via 19 @ shin area, see diagram above) has a first buckle anchor (note prong of 18) that is secured to the first live hinge (via 19 threaded through 18) and the second end (end of 19 @ 17) of the first securing strap (via 19 @ shin area, see diagram above) is secured to the first sleeve anchor (via 17), see Figures 1-2; and
	wherein the first end (via 25) of the second securing strap (via 25-26 & 30) has a buckle anchor (via prong of 29 attached to 25, see Figures 1-2 & 5) that is secured to (via 30 & body of 25) the second live hinge (via 26 threaded through 29 as shown in Figures 1-2) and the second end (via 26) of the second securing strap (via 25-26 & 30) is secured to the second sleeve anchor (via 29, not shown but on the left side of 14-16, Col. 2, lines 11-18), see Figures 1-2 & 5, (see Figures 1-5, Col. 1, lines 45-63, Col. 2, lines 4-20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732